Citation Nr: 0635334	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-28 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received with 
which reopen the veteran's claim for service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in August 2004.   


FINDINGS OF FACT

1.  An unappealed RO decision in August 1993 denied the 
veteran's claim for service connection for PTSD based on the 
fact that there was no evidence of a verified stressor with 
which to link a current diagnosis of PTSD to service.  

2.  The evidence received since the time of the prior final 
August 1993 RO decision includes additional details regarding 
the veteran's alleged in service stressor.  These details 
make it possible to attempt to verify the alleged stressor.  
Moreover, it is evidence not previously submitted to the RO 
and that relates to an unestablished fact necessary to 
substantiate the claim; such evidence is neither cumulative 
nor redundant, and by itself or in conjunction with the 
evidence previously assembled, raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision that denied a service 
connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Evidence received since the August 1993 rating decision 
denying service connection for the cause of the veteran's 
death is new and material; accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the favorable action taken below, 
discussion of compliance with VCAA is not necessary.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in September 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that this claim was originally denied by the 
RO in August 1993 and the RO decision went unappealed.  
Consequently, the decision became final. The evidence on 
record at the time of the August 1993 denial included the 
veteran's service medical records, an April 1993 VA 
examination report that contained a diagnosis of chronic 
dysthymic disorder associated with PTSD, and VA outpatient 
treatment records.  Although the veteran had been diagnosed 
with PTSD, the claim was denied because there was no verified 
stressor by which his PTSD could be linked to service.  The 
RO sent the veteran a May 1993 correspondence in which it 
requested additional details about the alleged stressor; but 
the veteran failed to respond.

Since the August 1993 denial, the veteran has submitted new 
evidence.  The new evidence includes an additional statement 
regarding his alleged stressor, and testimony at an August 
2006 Travel Board Hearing in which he identifies the unit 
that he was in during the time of the alleged stressor.  The 
newly submitted evidence makes it possible for the VA to 
attempt to verify the veteran's alleged stressor.  
Consequently, the Board finds that that this evidence relates 
to an unestablished fact necessary to substantiate the claim; 
it is neither cumulative nor redundant; and by itself or in 
conjunction with the evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for PTSD is 
reopened.  


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  To this extent, the 
appeal is granted.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for a PTSD.  

Further, now that the veteran's claim for service connection 
for PTSD has been reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The veteran testified at his August 2006 Travel Board Hearing 
that in April 1968, he was in a jeep that rolled over an 
anti-tank mine.  He stated that his knee was injured when it 
was either hit the dashboard, or was hit by shrapnel.  His 
face also hit the dashboard.  He was allegedly treated by a 
medic who stitched his face and butterflied his knee.  
  
The veteran testified that he served with many different 
units.  He actual unit (substantiated by personnel records) 
was Alpha Battery, 1st Battalion, 40th Artillery, 108th 
Artillery Group.  However, at the time the stressor occurred, 
he testified that he was working with Alpha Troop, 3rd 
Battalion, 5th Cavalry.

In view of the information now furnished by the veteran, 
appropriate action should be taken to attempt to verify the 
veteran's alleged stressor.  Specifically, a request for 
verification should be sent to the U. S. Army and Joint 
Services Records Research Center (JSRCC).  The RO should also 
attempt to obtain any Service Morning Reports (of both 
aforementioned units) that may be available, and document any 
and all attempts made. 38 C.F.R. § 3.159(c)(2) (2006).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since the issue needs to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.



Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should forward the veteran's 
service personnel records and a summary 
of his alleged in-service stressor to 
JSRCC for the purpose of verifying the 
alleged in-service stressor. (See the 
transcript of the personal hearing held 
at the RO on August 9, 2006 for details.) 

3.  Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue at VA and non-VA 
medical facilites, including VA West Palm 
Beach, should be obtained.

4.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the nature and 
etiology of any current psychiatric 
condition. All necessary tests and 
studies should be conducted, and all 
clinical manifestations should be 
reported in detail.   
An opinion should be provided regarding 
the likelihood that the veteran has PTSD 
stemming from the verified inservice 
stressor or any other chronic psychiatric 
disorder related to her period of 
military service. The claims folder 
should be provided to the examiner in 
conjunction with the examination.  
Reasons and bases for all conclusions 
should be noted.

5.  The RO should then review the 
expanded record and determine if service 
connection for an acquired psychiatric 
disability, to include PTSD, is 
warranted.  If the claim remains denied, 
the veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


